DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/1/2019, 8/6/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2019/0172755).
Regarding claim 1, Smith discloses, in at least figure 3E and related text, an integrated circuit (IC) structure (the limitation of “an integrated circuit (IC) structure” has not patentable weight because it is interpreted as intended use), comprising: 
a first device stratum (“PMOS”, figure, [44], [50]) including a first channel material (“SiGe”, 210, [50], figure); and 
a second device stratum (“NMOS”, figure, [44], [50]) including a second channel material (“Si”, 230, [50], figure), wherein the second channel material (“Si”, 230, [50], figure) is above and aligned with the first channel material (“SiGe”, 210, [50], figure); 
wherein a width of the first channel material (“SiGe”, 210, [50], figure) is different from a width of the second channel material (“Si”, 230, [50], figure).
Regarding claim 2, Smith discloses the IC structure of claim 1 as described above.
Smith further discloses, in at least figure 3E and related text, the width of the first channel material (“SiGe”, 210, [50], figure) is less than the width of the second channel material (“Si”, 230, [50], figure).
Regarding claim 7, Smith discloses, in at least figure 3E and related text, an integrated circuit (IC) die (the limitation of “an integrated circuit (IC) die” has not patentable weight because it is interpreted as intended use), comprising: 
a first device stratum (“PMOS”, figure, [44], [50]) including a first channel material (“SiGe”, 210, [50], figure), wherein the first channel material (“SiGe”, 210, [50], figure) has a first width (width of fin, 210, figure); and 
a second device stratum (“NMOS”, figure, [44], [50]) including a second channel material (“Si”, 230, [50], figure), wherein the second channel material (“Si”, 230, [50], figure) has a second width (width of nanowire, 230, [49], figure) different from the first width (width of fin, 210, figure); 
wherein the first channel material (“SiGe”, 210, [50], figure) has a different material composition than the second channel material (“Si”, 230, [50], figure).
Regarding claim 8, Smith discloses the IC die of claim 7 as described above.
Smith further discloses, in at least figure 3E and related text, the first channel material (“SiGe”, 210, [50], figure) includes a fin ([54]) and the second channel material (“Si”, 230, [50], figure) includes a plurality of wires ([49]).
Regarding claim 9, Smith discloses the IC die of claim 8 as described above.
Smith further discloses, in at least figure 3E and related text, the first width (width of fin, 210, figure) is less than the second width (width of nanowire, 230, [49], figure).
Regarding claim 10, Smith discloses the IC die of claim 8 as described above.
Smith further discloses, in at least figure 3E and related text, the first channel material (“SiGe”, 210, [50], figure) includes silicon or germanium.
Regarding claim 12, Smith discloses the IC die of claim 8 as described above.
Smith further discloses, in at least figure 3E and related text, the first channel material (“SiGe”, 210, [50], figure) is a channel of a p-type metal oxide semiconductor (PMOS) transistor (“PMOS”, figure, [44], [50]).
Regarding claim 13, Smith discloses the IC die of claim 8 as described above.
Smith further discloses, in at least figure 3E and related text, the second channel material (“Si”, 230, [50], figure) is a channel of an n-type metal oxide semiconductor (NMOS) transistor (“NMOS”, figure, [44], [50]).
Claim(s) 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (US 2019/0326286).
Regarding claim 1, Xie discloses, in at least figures 20, 21, and related text, an integrated circuit (IC) structure (the limitation of “an integrated circuit (IC) structure” has not patentable weight because it is interpreted as intended use), comprising: 
a first device stratum (FET of 211a/211b, [67], [88]) including a first channel material (211a/211b, [67]); and 
a second device stratum (FET of 218 (218a/218b), [57], [68], [88]) including a second channel material (218 (218a/218b), [57], [68]), wherein the second channel material (218 (218a/218b), [57], [68]) is above and aligned with the first channel material (211a/211b, [67]); 
wherein a width of the first channel material (211a/211b, [67]) is different from a width of the second channel material (218 (218a/218b), [57], [68]).
Regarding claim 3, Xie discloses the IC structure of claim 1 as described above. 
Xie further discloses, in at least figures 20, 21, and related text, the width of the first channel material (211a/211b, [67]) is greater than the width of the second channel material (218 (218a/218b), [57], [68]).
Regarding claim 5, Xie discloses the IC structure of claim 1 as described above. 
Xie further discloses, in at least figures 20, 21, and related text, the second channel material (218 (218a/218b), [57], [68]) includes a fin and the first channel material (211a/211b, [67]) includes a wire.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2019/0172755) in view of Lilak (US 2020/0006331).
Regarding claim 4, Smith discloses the IC structure of claim 1 as described above. 
Smith does not explicitly disclose the first channel material includes a fin and the second channel material includes a fin.
Lilak teaches, in at least figures 1a, 1b, and related text, the device comprising the first channel material (105, [21], [23]) includes a fin and the second channel material (109, [21], [23]) includes a fin, for the purpose of providing stacked upper and lower gate structures for formation of an inverter CMOS circuit thereby increasing drive capacity of the device ([13]).
Smith and Lilak are analogous art because they both are directed to IC structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Smith with the specified features of Lilak because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Smith to have the first channel material including a fin and the second channel material including a fin, as taught by Lilak, for the purpose of providing stacked upper and lower gate structures for formation of an inverter CMOS circuit thereby increasing drive capacity of the device ([13], Lilak).
Regarding claim 6, Smith discloses the IC structure of claim 1 as described above. 
Smith does not explicitly disclose the first device stratum is between a silicon-on-insulator structure and the second device stratum.
Lilak teaches, in at least figures 1a, 1b, and related text, the device comprising the first device stratum (lower device region, [21], figures) is between a silicon-on-insulator structure (100, [22]) and the second device stratum(upper device region, [21], figures), for the purpose of providing stacked upper and lower gate structures for formation of an inverter CMOS circuit thereby increasing drive capacity of the device ([13]).
Smith and Lilak are analogous art because they both are directed to IC structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Smith with the specified features of Lilak because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Smith to have the first device stratum being between a silicon-on-insulator structure and the second device stratum, as taught by Lilak, for the purpose of providing stacked upper and lower gate structures for formation of an inverter CMOS circuit thereby increasing drive capacity of the device ([13], Lilak).
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2019/0172755) in view of Pillarisetty (US 2016/0064545).
Regarding claim 11, Smith discloses the IC die of claim 8 as described above. 
Smith does not explicitly disclose the second channel material includes a Ill-V material.
Pillarisetty teaches, in at least figures 2, 3, 4, and related text, the device comprising the second channel material (112, [77]) includes a Ill-V material ([77], [34]), for the purpose of providing configurations for stacking transistors of an integrated circuit (IC) device thereby increasing integration without degradation to performance ([14]).
Smith and Pillarisetty are analogous art because they both are directed to IC structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Smith with the specified features of Pillarisetty because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Smith to have the second channel material including a Ill-V material, as taught by Pillarisetty, for the purpose of providing configurations for stacking transistors of an integrated circuit (IC) device thereby increasing integration without degradation to performance ([14], Pillarisetty).
Regarding claim 14, Smith discloses the IC die of claim 7 as described above. 
Smith does not explicitly disclose a plurality of conductive contacts at an outer face of the IC die, wherein at least some of the conductive contacts are in electrical contact with the first device stratum or the second device stratum.
Pillarisetty teaches, in at least figures 2, 3, 4, and related text, the device comprising a plurality of conductive contacts (116/118/120/122/124/126, [60]) at an outer face of the IC die, wherein at least some of the conductive contacts (116/118/120/122/124/126, [60]) are in electrical contact with the first device stratum (lower transistor of 108, [77],  figures) or the second device stratum (upper transistor of 112, [77], figures), for the purpose of providing configurations for stacking transistors of an integrated circuit (IC) device thereby increasing integration without degradation to performance ([14]).
Smith and Pillarisetty are analogous art because they both are directed to IC structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Smith with the specified features of Pillarisetty because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Smith to have the plurality of conductive contacts at an outer face of the IC die, wherein at least some of the conductive contacts are in electrical contact with the first device stratum or the second device stratum, as taught by Pillarisetty, for the purpose of providing configurations for stacking transistors of an integrated circuit (IC) device thereby increasing integration without degradation to performance ([14], Pillarisetty).
Claims 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pillarisetty (US 2016/0064545) in view of Leahy (US 2003/0110452).
Regarding claim 15, Pillarisetty discloses, in at least figures 2-4, 16, and related text, a computing device (the limitation of “a computing device” has not patentable weight because it is interpreted as intended use), comprising: 
a circuit board (102, [120]); and 
an integrated circuit (IC) package (1004, [123]) coupled to the circuit board (102, [120]), wherein the IC die includes stacked strata of transistors (lower transistor of 108/upper transistor of 112, [77], [123], figures), wherein different channel materials (108/112, [77]) of different strata have different widths (figures).
Pillarisetty does not explicitly disclose the IC package includes a package substrate and an IC die coupled to the package substrate.
Leahy teaches, in at least figure 15 and related text, the device comprising the IC package (140/150, [21]) includes a package substrate (150, [21]) and an IC die (140, [21]) coupled to the package substrate (150, [21]), for the purpose of providing improved method of power delivery to an electronic package ([1]).
Pillarisetty and Leahy are analogous art because they both are directed to IC structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pillarisetty with the specified features of Leahy because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pillarisetty to have the IC package including a package substrate and an IC die coupled to the package substrate, as taught by Leahy, for the purpose of providing improved method of power delivery to an electronic package ([1], Leahy).
Regarding claim 19, Pillarisetty in view of Leahy discloses the computing device of claim 15 as described above.
Leahy further teaches, in at least figure 15 and related text, the IC die (140, [21]) is coupled to the package substrate (150, [21]) by solder balls (141, [21]), for the purpose of providing improved method of power delivery to an electronic package ([1]).
Regarding claim 20, Pillarisetty in view of Leahy discloses the computing device of claim 15 as described above.
The claimed limitation of “the computing device is a tablet computing device, a handheld computing device, a smart phone, a wearable computing device, or a server” has not patentable weight because it is interpreted as intended use.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pillarisetty (US 2016/0064545) in view of Leahy (US 2003/0110452), and further in view of Smith (US 2019/0172755).
Regarding claim 16, Pillarisetty in view of Leahy discloses the computing device of claim 15 as described above.
Pillarisetty in view of Leahy does not explicitly disclose at least one of the channel materials includes a plurality of semiconductor wires.
Smith teaches, in at least figure 3E and related text, the device comprising at least one of the channel materials (210/230, [50], figure) includes a plurality of semiconductor wires ([49]), for the purpose of providing nMOS and pMOS devices stacked directly overtop one another having varying a thickness of different channel materials thereby providing different electrical performance with improved integration ([24]).
Pillarisetty, Leahy, and Smith are analogous art because they all are directed to IC structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pillarisetty in view of Leahy with the specified features of Smith because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pillarisetty in view of Leahy to have the at least one of the channel materials includes a plurality of semiconductor wires, as taught by Smith, for the purpose of providing nMOS and pMOS devices stacked directly overtop one another having varying a thickness of different channel materials thereby providing different electrical performance with improved integration ([24], Smith).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pillarisetty (US 2016/0064545) in view of Leahy (US 2003/0110452), Smith (US 2019/0172755), and further in view of Lilak (US 2020/0098756).
Regarding claim 17, Pillarisetty in view of Leahy and Smith discloses the computing device of claim 16 as described above.
Pillarisetty in view of Leahy and Smith does not explicitly disclose the plurality of semiconductor wires include a Ill-V material.
Lilak teaches, in at least figures 7-12 and related text, the device comprising the plurality of semiconductor wires (138, [65]-[68]) include a Ill-V material ([68]), for the purpose of providing self-aligned, stacked nanowire transistor structures with differences in geometry between a lower device portion and an upper device portion including both NMOS and PMOS channel regions to optimize strain independently for the NMOS and PMOS sections thereby improved performance ([21]).
Pillarisetty, Leahy, Smith, and Lilak are analogous art because they all are directed to IC structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pillarisetty in view of Leahy and Smith with the specified features of Lilak because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pillarisetty in view of Leahy and Smith to have the plurality of semiconductor wires including a Ill-V material, as taught by Lilak, for the purpose of providing self-aligned, stacked nanowire transistor structures with differences in geometry between a lower device portion and an upper device portion including both NMOS and PMOS channel regions to optimize strain independently for the NMOS and PMOS sections thereby improved performance ([21], Lilak).
Regarding claim 18, Pillarisetty in view of Leahy, Smith, and Lilak discloses the computing device of claim 17 as described above.
Smith further teaches, in at least figure 3E and related text, at least one of the channel materials (210/230, [50], figure) includes a fin, the fin includes silicon or germanium, and the fin has a width that is less than a width of the semiconductor wires, for the purpose of providing nMOS and pMOS devices stacked directly overtop one another having varying a thickness of different channel materials thereby providing different electrical performance with improved integration ([24]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811